UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 FORM10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2016 OR ¨ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:1-32258 Reynolds American Inc. (Exact name of registrant as specified in its charter) North Carolina 20-0546644 (State or other jurisdiction ofincorporation or organization) (I.R.S. EmployerIdentification Number) 401 North Main Street Winston-Salem, NC 27101 (Address of principal executive offices) (Zip Code) (336)741-2000 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed from last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler þ Acceleratedfiler ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes¨No þ Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date: 1,427,341,241shares of common stock, par value $.0001 per share, as of April 4, 2016. INDEX Page Part I – Financial Information Item 1. Financial Statements 3 Condensed Consolidated Statements of Income (Unaudited) – Three Months Ended March 31, 2016 and 2015 3 Condensed Consolidated Statements of Comprehensive Income (Unaudited) – Three Months Ended March 31, 2016 and 2015 4 Condensed Consolidated Statements of Cash Flows (Unaudited) – Three Months Ended March 31, 2016 and 2015 5 Condensed Consolidated Balance Sheets – March 31, 2016 (Unaudited) and December 31, 2015 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 7 1 Business and Summary of Significant Accounting Policies 7 2 Sale of International Rights to the NATURAL AMERICAN SPIRIT brand 11 3 Fair Value 12 4 Intangible Assets 14 5 Income Per Share 15 6 Inventories 15 7 Income Taxes 15 8 Credit Agreement 15 9 Long-Term Debt 16 10 Commitments and Contingencies 19 11 Shareholders' Equity 63 12 Stock Plans 65 13 Segment Information 66 14 Related Party Transactions 67 15 RAI Guaranteed, Unsecured Notes — Condensed Consolidating Financial Statements 69 16 RJR Tobacco Guaranteed, Unsecured Notes — Condensed Consolidating Financial Statements 76 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 84 Item 3. Quantitative and Qualitative Disclosures about Market Risk Item 4. Controls and Procedures Part II – Other Information Item1. Legal Proceedings Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 6. Exhibits Signatures 2 Part I — Financial Information Item1. Financial Statements REYNOLDS AMERICAN INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Dollars in Millions, Except Per Share Amounts) (Unaudited) For the Three Months Ended March 31, Net sales(1) $ $ Net sales, related party 55 82 Net sales Costs and expenses: Cost of products sold(1) Selling, general and administrative expenses Gain on divestiture ) — Amortization expense 6 3 Operating income Interest and debt expense 91 Interest income (3 ) (1 ) Other (income) expense, net ) Income before income taxes Provision for income taxes Net income $ $ Basic income per share: Net income $ $ Diluted income per share: Net income $ $ Dividends declared per share $ $ (1) Excludes excise taxes of $1,030million and $840million for the three months ended March 31, 2016 and 2015, respectively. See Notes to Condensed Consolidated Financial Statements (Unaudited) 3 REYNOLDS AMERICAN INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Dollars in Millions) (Unaudited) For the Three Months Ended March 31, Net income $ $ Other comprehensive income (loss), net of tax: Retirement benefits, net of tax benefit (2016 — $4;2015 — $4) (6 ) (6 ) Unrealized gain on long-term investments, net of tax 1 — Realized gain on long-term investments, net of tax expense (2016 — $1) (2 ) — Realized loss on hedging instruments, net of tax expense (2016 — $6) 11 — Cumulative translation adjustment and other, net of tax (benefit) expense (2016 — $11; 2015 — $(12)) 22 ) Comprehensive income $ $ See Notes to Condensed Consolidated Financial Statements (Unaudited) 4 REYNOLDS AMERICAN INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in Millions) (Unaudited) For the Three Months Ended March 31, Cash flows from (used in) operating activities: Net income $ $ Adjustments to reconcile to net cash flows from (used in) operating activities: Gain on divestiture ) — Loss on early extinguishment of debt and related expenses — Depreciation and amortization expense 30 28 Deferred income tax expense 75 26 Pension and postretirement ) ) Tobacco settlement Income taxes payable Other, net ) 93 Net cash flows from operating activities Cash flows from (used in) investing activities: Capital expenditures ) ) Proceeds from settlement of short-term investments — Proceeds from divestiture — Other, net 1 1 Net cash flows from (used in) investing activities ) Cash flows from (used in) financing activities: Dividends paid on common stock ) ) Repurchase of common stock ) ) Early extinguishment of debt ) — Redemption premium for tender offer ) — Make-whole premium for early extinguishment of debt ) — Proceeds from termination of interest rate swaps 66 — Debt financing fees (7 ) — Excess tax benefit on stock-based compensation plans 26 14 Borrowings under revolving credit facility — Repayments of borrowings under revolving credit facility — ) Net cash flows used in financing activities ) ) Effect of exchange rate changes on cash and cash equivalents 12 ) Net change in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Income taxes paid, net of refunds $ 25 $ 9 Interest paid $ $ 31 See Notes to Condensed Consolidated Financial Statements (Unaudited) 5 REYNOLDS AMERICAN INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Dollars in Millions) March 31, 2016 December 31, 2015 (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Short-term investments 14 Accounts receivable 80 68 Accounts receivable, related party 31 38 Other receivables 30 35 Inventories Deferred income taxes, net Other current assets Total current assets Property, plant and equipment, net of accumulated depreciation (2016 — $1,657; 2015 — $1,643) Trademarks and other intangible assets, net of accumulated amortization Goodwill Other assets and deferred charges $ $ Liabilities and shareholders’ equity Current liabilities: Accounts payable $ $ Tobacco settlement accruals Due to related party 2 9 Deferred revenue, related party 25 33 Current maturities of long-term debt Dividends payable on common stock Income taxes payable — Other current liabilities Total current liabilities Long-term debt (less current maturities) Deferred income taxes, net Long-term retirement benefits (less current portion) Other noncurrent liabilities Commitments and contingencies: Shareholders’ equity: Common stock (shares issued: 2016 — 1,427,341,241; 2015 — 1,427,341,341) — — Paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Total shareholders’ equity $ $ See Notes to Condensed Consolidated Financial Statements (Unaudited) 6 Notes to Condensed Consolidated Financial Statements (Unaudited) Note1— Business and Summary of Significant Accounting Policies Overview The condensed consolidated financial statements (unaudited) include the accounts of Reynolds American Inc., referred to as RAI, and its wholly owned subsidiaries. RAI’s wholly owned operating subsidiaries include R. J. Reynolds Tobacco Company; SantaFe Natural Tobacco Company, Inc., referred to as SFNTC; American Snuff Company, LLC, referred to as American Snuff Co.; R. J. Reynolds Vapor Company, referred to as RJR Vapor; Niconovum USA, Inc.; Niconovum AB; and until their sale on January 13, 2016, as described below, SFR Tobacco International GmbH, referred to as SFRTI, and various foreign subsidiaries affiliated with SFRTI. RAI was incorporated as a holding company in the State of North Carolina in 2004, and its common stock is listed on the New York Stock Exchange, referred to as NYSE, under the symbol “RAI.” RAI was created to facilitate the business combination of the U.S. business of Brown& Williamson Holdings, Inc., referred to as B&W, an indirect wholly owned subsidiary of British American Tobacco p.l.c., referred to as BAT, with R. J. Reynolds Tobacco Company on July30, 2004, with such combination referred to as the B&W business combination. References to RJR Tobacco prior to July30, 2004, relate to R. J. Reynolds Tobacco Company, a New Jersey corporation and a wholly owned subsidiary of R.J. Reynolds Tobacco Holdings, Inc., referred to as RJR. References to RJR Tobacco on and subsequent to July30, 2004, relate to the combined U.S.assets, liabilities and operations of B&W and R. J. Reynolds Tobacco Company, a North Carolina corporation. Recent Transactions On June 12, 2015, RAI acquired Lorillard Inc., n/k/a Lorillard, LLC, referred to as Lorillard, in a cash and stock transaction, valued at $25.8 billion, referred to as the Merger. Also on June 12, 2015, a wholly owned subsidiary, referred to as Imperial Sub, of Imperial Brands, PLC, f/k/a Imperial Tobacco Group PLC, acquired for approximately $7.1 billion, in a transaction referred to as the Divestiture, certain assets (1) owned by RAI subsidiaries or affiliates relating to the cigarette brands WINSTON, KOOL and SALEM, and (2) owned by Lorillard subsidiaries or affiliates related to the cigarette brand MAVERICK and the “e-vapor” brand blu (including SKYCIG), as well as Lorillard’s owned and leased real property, and certain transferred employees, together with associated liabilities. Additionally on June 12, 2015, shortly after completion of the Merger, Lorillard Tobacco Company, LLC, a wholly owned subsidiary of Lorillard, referred to as Lorillard Tobacco, merged with and into RJR Tobacco, with RJR Tobacco continuing as the surviving entity, referred to as the Lorillard Tobacco Merger.
